UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THE BARTER HOUSE, INC., et al.,

                                       Plaintiffs,                      17 Civ. 9276 (PAE)
                        -v-
                                                                              ORDER
 INFINITY SPIRITS LLC, et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received plaintiffs’ request for an order directing a third-party distributor,

T. Elenteny Holdings, LLC (a/k/a Elenteny Imports) (“Elenteny”), to return tequila—including

“La Hora Azul – Blue Hour Tequila Anejo” and “La Hora Azul – Blue Hour Tequila

Reposado”— that is currently being warehoused by Elenteny. See Dkts. 316, 321. Although the

Court offered defendants an opportunity to submit objections, Dkt. 318, the Court received no

such objections. The Court understands that Elenteny seeks direction as to who is the proper

owner of the tequila at issue. The Court confirms that plaintiff The Barter House, Inc., owns the

tequila, and that such tequila may be released and returned to The Barter House, Inc., forthwith.

       SO ORDERED.


                                                          
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: January 28, 2020
       New York, New York
